                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


SAMANTHA D. WORKMAN, as the
personal representative of the Estate of
Alan E. Workman,

       Plaintiff,

v.                                                            Case No. 8:17-cv-3010-AEP

UNITED STATES OF AMERICA,

       Defendant.
                                            /

                                           ORDER

       The Defendant filed a Notice of Settlement (Doc. 56), indicating that the parties reached

a full settlement in this case. Accordingly, pursuant to Local Rule 3.08(b), this action is

DISMISSED WITHOUT PREJUDICE to the right of any party, within sixty (60) days from

the date of this Order, to submit a stipulated form of final judgment or to reopen the action upon

a showing of good cause. The Clerk is directed to (1) administratively close the case and (2)

terminate all pending motions and deadlines.

       DONE AND ORDERED in Tampa, Florida, on this 26th day of July, 2019.




cc: Counsel of Record
